WISS, Judge
(dissenting):
As the majority opinion demonstrates, this providence inquiry is a model of inadequacy. The absolutely critical element of this offense was occurrence of “sexual intercourse,” which legally is accomplished only if there is “[p]enetration, however slight,” of a woman’s sexual genitalia by a man’s penis. Art. 120(c), Uniform Code of Military Justice, 10 USC § 920; see para. 45c(2), Part IV, Manual for Courts-Martial, United States, 1984. Yet, the military judge did not advise appellant that the requirement by which to measure whether sexual intercourse occurred was penetration, so there is no basis at all to infer that appellant himself had any knowledge of this key criterion. Otherwise, I might be able to accept a conclusion, in the context of an actual reflection of that knowledge, that the required factual basis for appellant’s pleas was adequately established by appellant’s abbreviated explanation of events that is quoted in the majority opinion. 40 MJ at 363.
As it is, however, appellant’s explanation is woefully inconclusive as to whether intercourse occurred. He revealed only that he “attempted intercourse,” that he “touched [his] penis to her vagina,” that she “said that it hurt,” and that he “stopped.” Unless I accept, in an instance of a 14-year-old girl, that “hurt” always equals “penetrated,” there is nothing in this explanation that factually supports a plea to more than attempted carnal knowledge. I am unwilling to draw that equation, so I would reduce the finding to one of attempt.